EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Toyohiko Konno on November 18, 2021.

The application has been amended as follows: 
Cancel claims 8, 9 and 12.













“The present invention provides a silver coating composition that develops excellent conductivity (low resistance value) by low-temperature and short-time calcining and that has excellent printability. A silver particle coating composition including: silver nano-particles whose surfaces are coated with a protective agent including an aliphatic hydrocarbon amine; and a dispersion solvent, wherein the dispersion solvent includes a solvent selected from the group consisting of a glycol ether-based solvent and a glycol ester-based solvent. The silver particle coating composition is suitable for various printing methods such as intaglio offset printing and screen printing.”














Reasons for Allowance

Claims 1, 3-7, 10-11 and 13 are allowed.
The present claims are allowable over the “closest” prior art Kurihara et al. (US 2015/0001452).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a silver particle coating composition comprising: silver nano-particles whose surfaces are coated with a protective agent comprising an aliphatic hydrocarbon amine; and a dispersion solvent in an amount of 10% by weight or more and 60% by weight or less with respect to an amount of the silver particle coating composition, wherein the dispersion solvent comprises 10 to 50% by weight of a solvent selected from the group consisting of a glycol ether-based solvent and a glycol ester-based solvent, and 50 to 90% by weight of a terpene-based solvent, and wherein the aliphatic hydrocarbon amine in the silver nano-particle comprises an aliphatic hydrocarbon monoamine (A) comprising an aliphatic hydrocarbon group and one amino group, said aliphatic hydrocarbon group having 6 or more carbon atoms in total, and further comprises at least one of an aliphatic hydrocarbon monoamine (B) comprising an aliphatic hydrocarbon group and one amino group, said aliphatic hydrocarbon group having 5 or less carbon atoms in total; and an aliphatic hydrocarbon diamine (C) comprising an aliphatic hydrocarbon group and two amino groups, said aliphatic hydrocarbon group having 8 or less carbon atoms in total.
Kurihara discloses silver particle coating composition comprising silver nanoparticles coated with aliphatic hydrocarbon amine and a dispersion solvent, 
Therefore, the present claims are passed to allow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787